UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1482


CYNTHIA L. FOULKE,

                Plaintiff - Appellant,

          v.

MARLA G. DECKER, in her official capacity as the Secretary
of Public Safety, Commonwealth of Virginia; JANET POLAREK,
in her official capacity as Secretary of the Commonwealth of
Virginia; W. STEVEN FLAHERTY, in his individual capacity and
official capacity as the Superintendent of Virginia State
Police; GARY B. PAYNE, in his individual capacity; JAMES L.
HOPKINS,   in    his   individual    capacity;   NATHAN   E.
HOLLANDSWORTH, in his individual capacity,

                Defendants - Appellees,

          and

VIRGINIA STATE POLICE; COMMONWEALTH OF VIRGINIA,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00006-NKM-RSB)


Submitted:   August 14, 2013                 Decided:   August 27, 2013


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Cynthia   L.  Foulke,   Appellant  Pro   Se.  George  Walerian
Chabalewski, Christy Monolo, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Cynthia L. Foulke appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2006) complaint. ∗                         We

have       reviewed       the    record     and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Foulke v. Decker, No. 6:12-cv-00006-NKM-RSB (W.D. Va.

Sept. 24, 2012).                We dispense with oral argument because the

facts      and    legal    contentions      are   adequately   presented     in   the

materials        before    this     court   and   argument    would   not   aid   the

decisional process.

                                                                            AFFIRMED




       ∗
        We note that Foulke did not indicate in her notice of
appeal that she sought to appeal the district court’s order
denying reconsideration.   See Fed. R. App. P. 4(a)(4)(B)(ii).
Although she mentioned the order denying reconsideration in her
informal brief, the brief was not filed within the appeal
period.   See Smith v. Barry, 502 U.S. 242, 245 (1992) (holding
that appellate brief may serve as notice of appeal provided it
otherwise complies with rules governing proper timing and
substance).



                                             3